Citation Nr: 1613580	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  11-31 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for blepharospasm.

2.  Entitlement to an initial rating in excess of 10 percent for spasmodic dysphonia.

3.  Entitlement to an initial rating in excess of 10 percent for spasmodic torticollis of the cervical spine with degenerative arthritis.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1976 to September 1984 and from August 1999 to September 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction rests with the RO in Houston, Texas as the Veteran resides within the jurisdiction of such.

The January 2011 rating decision, in pertinent part, granted service connection for spasmodic dysphonia an assigned a noncompensable evaluation effective October 1, 2010 and granted service connection for blepharospasm with spasmodic torticollis related to Meige syndrome and assigned a 10 percent evaluation effective October 1, 2010.  Thereafter, a September 2011 rating decision granted a 30 percent evaluation for blepharospasm with spasmodic torticollis related to Meige syndrome effective October 1, 2010 and a 10 percent evaluation for spasmodic dysphonia effective October 1, 2010.  Because these increased evaluations do not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

This case was previously before the Board September 2014, when a 100 percent schedular rating for hypothyroidism was granted, effective October 1, 2010 and entitlement to a rating in excess of 30 percent for blepharospasm with spasmodic torticollis and entitlement to a rating in excess of 10 percent for spasmodic dysphonia were remanded for additional development.  

Additionally, an August 2015 rating decision granted a separate 10 percent evaluation for spasmodic torticollis of the cervical spine with degenerative arthritis effective October 1, 2010.  This condition was previously considered with service-connected blepharospasm and thus is also on appeal.


In her November 2011 substantive appeal, the Veteran indicated she did not want a Board hearing and she reiterated such in a December 2011 statement.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the issues on appeal, the Board must defer adjudication at this time because the record is incomplete.  Specifically, the Board notes updated VA treatment records should be obtained, as the January 2015 VA examination reports indicated that online CPRS (Computerized Patient Record System) records were reviewed but that such were not part of the Veteran's claims file.  The existence of such records means that the record before the Board at the present is incomplete, and thus, it is reasonable to deduce that there are documents in VA's possession which may be pertinent to the Veteran's claims on appeal and the duty to assist obliges VA to obtain these records.  

The record reflects the Veteran most recently received treatment from the Frank Tejeda Outpatient Clinic, part of the South Texas Veterans Health Care System, in January 2012 based on records associated with the electronic record in December 2014.  Thus, on remand, updated VA treatment records, from the South Texas Veterans Health Care System, to include all associated outpatient clinics and specifically the Frank Tejeda Outpatient Clinic, dated since January 2012, as well as any CPRS records not already of record, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

With respect to the claims for increased evaluations blepharospasm and spasmodic torticollis of the cervical spine with degenerative arthritis, the Board finds the January 2015 VA examination report obtained pursuant to the September 2014 Board remand to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  While the January 2015 examiner noted the symptoms of each disability, the Veteran's disability is rated under Diagnostic Code 8103, which necessitates characterizing the convulsive tic as severe, moderate or mild, depending upon frequency, severity, muscle groups involved, which was not indicated by the January 2015 VA examiner and should be completed upon remand.  See 38 C.F.R. § 4.124a, Diagnostic Code 8103 (2015).  Thus, for the foregoing reasons, the Board finds that a new VA examination to determine the current severity of the Veteran's blepharospasm and spasmodic torticollis of the cervical spine with degenerative arthritis is warranted.

Finally, as the Veteran's claims are being remanded for other matters, the Board concludes updated treatment records from the Brooke Army Medical Center should be obtained and associated with the record as the Veteran receives treatment from such for her blepharospasm, spasmodic dysphonia and spasmodic torticollis of the cervical spine with degenerative arthritis.  Treatment records from the Brooke Army Medical Center most recently dated in May 2015 of record; however, the Board is unclear as to whether such records are complete or if the Veteran has received more recent treatment.  Complete treatment records should be obtained, to the extent possible.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from South Texas Veterans Health Care System, to include all associated outpatient clinics and specifically the Frank Tejeda Outpatient Clinic, dated since January 2012, as well as any CPRS records not already of record, including as referenced in January 2015 VA examination report, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and her representative must be notified of any inability to obtain the requested documents.

2.  Attempt to obtain updated treatment records for the Veteran, since May 2015, from the Brooke Army Medical Center, with the necessary authorization from the Veteran if warranted.  All attempts to obtain these records must be documented in the claims file.  The Veteran and her representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of her service-connected blepharospasm and spasmodic torticollis of the cervical spine with degenerative arthritis.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

The examiner should provide an opinion as to whether the Veteran's blepharospasm and spasmodic torticollis of the cervical spine with degenerative arthritis seen on examination, depending upon frequency, severity, and muscle groups involved, are best characterized as mild, moderate or severe.

4.  The Veteran must be notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




